Citation Nr: 1738858	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-18 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran is mentally competent to handle disbursement of Department of Veterans Affairs funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A certificate of Legal Capacity to Receive and Disburse Benefits was executed and approved in August 2010, authorizing Reliable Trustee as the Veteran's fiduciary.

The Veteran requested, and was scheduled for, a video conference hearing before a Veterans Law Judge in April 2013.  Notice was mailed to the Veteran's fiduciary.  The Veteran failed to report for the hearing without explanation or request to reschedule.  The hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704 (2016).

When this case was previously before the Board in August 2014 and February 2017, it was remanded for additional adjudication.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

The Veteran presently lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.





CONCLUSION OF LAW

The Veteran is not mentally competent to handle disbursement of VA funds.  38 U.S.C.A. §§ 5107, 5502 (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159 (2016).  In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims (Court) explicitly held that the VCAA notice and assistance provisions do not apply to competency determinations.  As such, no discussion of the duties to notify and assist is required.  An examination was obtained in April 2017, in compliance with the Board's February 2017 Remand. See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Competency

The issue of whether or not a veteran is competent to receive direct payment of VA benefits is controlled by 38 C.F.R. §  3.353 (a), which provides that a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  See 38 C.F.R. §  3.353 (c).

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  See 38 C.F.R. §  3.353 (d).

The Veteran asserts that he is competent for the purpose of VA benefits.  He maintains that he is in sound mental health and would like to be in charge of his VA benefits independently.

Service connection was granted for major depression with features of schizophrenia effective February 1992.  A 100 percent rating has been in effect since February 2004.  The rating has remained in effect since that time.

A Physician's Certificate from the Veteran's VA doctor was submitted in February 2010.  At that time, it was noted that the Veteran had a chronic history of paranoid schizophrenia.  The VA doctor indicated that the Veteran was not able to manage his financial affairs.  The doctor noted the Veteran had very poor judgment, especially on financial matters, and risk-benefit assessment.  The doctor further noted that the Veteran lost a lot of money and did not budget at all.  The certificate indicated that the Veteran had changed several banks due to inability to manage finances.  The doctor opined that the Veteran could not conduct his business affairs without the aid of a fiduciary.

In a March 2010 rating decision, the Veteran was found incompetent to handle disbursement of funds.  A June 2010 rating decision confirmed that finding.  The Veteran pursued an appeal.

In August 2010, the Veteran was assigned a fiduciary for his VA funds.  The Veteran continued to have difficulty with money management due to poor judgment, alcohol use, and gambling.  In 2011, a VA psychiatrist recommended that the Veteran be assigned a guardian of person in addition to a fiduciary.

In a December 2013 VA Psychiatry note, a VA psychiatrist stated that the Veteran had chronic schizophrenia and was completely unable to manage on his own.  The VA psychiatrist indicated that the Veteran had $20,000 in gambling debts, was engaging in excessive spending, had poor hygiene, poor judgment, and was exhibiting paranoid ideation.  The note indicated that the Veteran had poor judgment, no insight, and was not competent for person or estate.

Over the years, the Veteran's competency was assessed and uniformly, he was found incompetent to handle his funds.  The Veteran was living alone in an apartment with support from his mother.  However, in June 2016, the record indicates that the Veteran purchased an automobile by obtaining a loan without notifying his guardian and was driving the vehicle in an unsafe manner.  See June 1, 2016 MHICM Psychiatry Progress Note.  The Veteran was noted as having poor hygiene, smelling of urine, and incontinent.  It was noted that the Veteran lacked insight as to his incontinence.  The Veteran's judgment was noted to be impaired.  In June 2016, the Veteran's guardian and treatment team recommended that the Veteran live in a supervised setting and suggested a residential facility.  The Veteran expressed resistance to moving to a structured living environment and the Veteran's VA psychiatrist noted that the Veteran would benefit from living in a group home where his activities could be more closely monitored than in an assisted living facility.  The Veteran lived in an assisted living facility from July 2016 to October 2016.  The Veteran moved to a different assisted living facility in October 2016 and his funds were continuously managed by his court appointed guardian.  In December 2016, the Veteran's judgment was still noted as impaired, especially in the area of his finances.  The Veteran was followed continuously for intensive case management by the VA mental health intensive case management (MHICM) program.

In April 2017, the Veteran was afforded a VA examination.  The VA examiner confirmed a diagnosis of schizophrenia, unspecified.  At that time, it was noted that the Veteran's medical record showed that he had a history of problematic alcohol use and was diagnosed with alcohol dependence in 2009.  The examiner noted that the record indicated that the Veteran engaged in problematic gambling, but had never been formally diagnosed with a gambling disorder.  After performing a mental status examination, the examiner concluded that the Veteran was not capable of managing his financial affairs.  The examiner stated that while the Veteran's symptoms of schizophrenia had been relatively more stable since 2006 (no further acute hospitalizations, lack of prominent delusions or hallucinations), the Veteran had continued to exhibit symptoms and significant impairment in his functioning.  Specifically, the Veteran had continued to display negative symptoms of schizophrenia (diminished emotional expression, poverty of speech), poor judgment, inattention to personal hygiene, lack of insight into his illness.  His psychiatrist documented that the Veteran was "completely unable to manage [his affairs] on his own."  His difficulties with money management were especially well documented in the clinical record from 2009 to the present.  The Veteran's gambling behavior and other excessive spending habits continued despite having a fiduciary assigned in 2010.  This lead to a guardian of person being appointed in 2013.  Since that time the Veteran's financial stability appeared to have improved with the support of the guardian.  The Veteran moved to an assisted living facility last year (2016) for assistance in managing his activities of daily living (ADLs) and this appeared to have further benefited the Veteran (for example his hygiene had improved since admission to this facility).  Furthermore, the Veteran exhibited cognitive impairment which was common in individuals with schizophrenia.  An objective cognitive screen completed during this assessment showed that the Veteran had a moderate level of cognitive impairment across a variety of domains.  This cognitive impairment was further evidence that the Veteran would have difficulty managing his finances independently.  The examiner further noted that he was asked to review a "field examination report that detailed the Veteran's progress since a fiduciary was appointed."  However, the examiner noted that he was unable to obtain access to this document and it was not reviewed.

In an April 2017 addendum opinion, the same examiner that conducted the April 2017 VA examination reviewed the field examinations indicated in the April 2017 VA examination opinion and provided an addendum to his April 2017 VA examination report.  The VA examiner summarized the information in the field examination reports and noted that the reports further supported his already stated opinion.

In sum, the Veteran's treating VA psychiatrists have found the Veteran unable to manage on his own and the April 2017 VA examiner definitively determined that the Veteran is incompetent for handling his funds disbursed by VA.  There are no contrary opinions of record.  The April 2017 VA examiners opinion, which is consistent with prior psychiatrists findings, is highly probative as it was based upon an in-person interview with the Veteran, and specifically addressed the Veteran's ability to manage his finances.  The examination report contained reasons and bases supporting the examiners' opinions that the Veteran is unable to manage his VA funds without limitation.  Further, the examiner, even acknowledging that the Veteran's symptoms of schizophrenia had been more stable since 2006, he found  that the Veteran had continued to exhibit symptoms and significant impairment in his functioning, to include cognitive impairment, and concluded that such provides further evidence that the Veteran would have difficulty managing his finances independently.  The Board also notes that a determination of the Veteran's incompetency is also consistent with the Veteran's 100 percent disability rating for major depression with features of schizophrenia, which is based on total social and occupational impairment. 

The Board has considered the Veteran's contentions with regard to the determination of competency.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board finds the Veteran's assertions to be outweighed by the findings of the April 2017 VA examiner who determined that he is not mentally capable of managing his financial affairs.  Although the Veteran maintains his competency, the April 2017 VA examiner noted that the Veteran appeared to have little insight into his mental illness or otherwise attempting to portray himself in an overly positive light.  As the examiner pointed out this was evidence by his statements this his schizophrenia had been cured for many years.  As such, the Board finds the Veteran's general lay statements to be outweighed by the VA examiners opinion that the Veteran is not competent to manage his financial affairs.  

In this case, the Board finds that the lay and medical evidence of record is clear, convincing, and leaves no doubt as to the Veteran's incompetency, and that the presumption of competency is overcome.  Based on the above, the Board finds that the Veteran is not competent for the purpose of handling the disbursement of his VA benefits; therefore, restoration of competency status for VA benefit purposes is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 .


ORDER

The Veteran is not competent to handle disbursement of VA funds, and the appeal is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


